450 F.2d 938
1972 Trade Cases  P 73,822
UNITED STATES of America, Appellant,v.BBF LIQUIDATING, INC., Appellee.
No. 71-1360.
United States Court of Appeals,Ninth Circuit.
Oct. 14, 1971.Rehearing Denied Nov. 29, 1971.

Harry First, New York City (argued), Gregory B. Hovendon, Dept. of Justice, Richard W. McLaren, Asst. Atty. Gen., Washington, D. C., Allen J. Taylor, Raymond P. Hernacki, Los Angeles, Cal., for appellant.
Laughlin E. Waters (argued), of Nossaman, Waters, Scott, Krueger & Riordan, Los Angeles, Cal., for appellee.
Before CHAMBERS and CHOY, Circuit Judges, and MUECKE,* District Judge.
PER CURIAM:


1
The order dismissing the indictment against BBF Liquidating, Inc. is reversed.  The district court is directed to reinstate the indictment.


2
The question is whether a dissolved California corporation can be federally indicted after dissolution.  Here the district court seems to have followed United States v. Safeway Stores, Inc., 10 Cir., 140 F.2d 834.


3
However, generally we elect to follow United States v. San Diego Grocers Association, Inc., S.D.Cal., 177 F. Supp. 352, which reaches an opposite result from Safeway, supra.


4
We take San Diego Grocers Association to be a holding that a dissolved California corporation has the same vitality for all criminal prosecutions as it does for civil actions.



*
 The Honorable C. A. Muecke, United States District Judge for the District of Arizona, sitting by designation